Citation Nr: 1824391	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-39 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine, claimed as an upper back condition.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from November 1997 to April 1998, October 2003 to August 2004 and February 2010 to December 2010.  He also had additional unverified periods of service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the RO styled the claim 1 as entitlement to service connection for a thoracolumbar back disability.  However, the Board's review of the record notes assessment of cervical spine degenerative joint disease (DJD), and the Veteran has consistently identified his neck and cervical spine as the anatomical site of the disability.  Accordingly, the Board has properly characterized the claim as one of entitlement to service connection for cervical spine DJD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran was provided a videoconference hearing before the Board in July 2017.  A transcript of the testimony offered at the hearing has been associated with the record. 

The issue of entitlement to service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

DJD of the cervical spine manifested to a compensable degree within the first post-service year.  


CONCLUSION OF LAW

Entitlement to service connection for DJD of the cervical spine is established.  38 U.S.C. §§ 1101, 1112, 1113, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, the law provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that he has a disability of the neck, i.e. the cervical spine, attributable to service.  He has offered a credible history of neck pain in and since service.  He has described the onset of his neck pain as relating to his last period of service, when he began to experience neck pain while wearing a heavy bulletproof vest.  

The Veteran was discharged from service in December 2010.  A review of the record discloses an assessment of mild DJD of the cervical spine by X-ray in July 2011.  There appears no indication of arthritis of the cervical spine prior to this date. 

Entitlement to service connection for cervical spine DJD is established.  Here, DJD was assessed by X-ray within the first post-service year, and the Veteran has related a competent history of neck pain.  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.  Accordingly, cervical DJD manifested to a compensable degree within the first-post service year and is thus presumed to have been incurred in service.  The claim is granted.  Gilbert, supra.

ORDER

Entitlement to service connection for DJD of the cervical spine, claimed as an upper back condition, is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

The Veteran claims that he has sleep apnea incurred in service.  He points to a history of snoring and somnolence in and since service.  He is competent to relate this history.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  According to medical records from the El Paso Sleep Center, OSA was first formally assessed by polysomnography in April 2011.  He has not been afforded a VA examination to address this claim, and one is necessary to decide the matter.  38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2009).  Accordingly, the claim is remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his claimed sleep apnea.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that sleep apnea was incurred during service or is otherwise etiologically related to service.

Review of the entire file is required; however, attention is invited to the lay reports of snoring and somnolence in and since service, with the assessment of sleep apnea in April 2011 by polysomnography.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.

2.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


